DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: it appears that in paragraph [0031] ‘FIG. 8’ should read -FIG. 9-.  
Appropriate correction is required.

Claim Objections
3.	Claim 8 is objected for the following: on line 1 ‘wherein the identified the nonconforming’  should read -wherein the identified nonconforming-.  Correction is required.
	Claim 9 is objected to by virtue of its dependency from claim 8.
Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 3D measurement device in claims 1, 4, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As for claim 3, on lines 7-8 ‘the set of points to the reference geometry’ is indefinite, for it is unclear as which set of points is being referred, the first set of points (line 2) or the second set of points (line 5) and which reference geometry is being referred, the first reference geometry (line 9 of claim 1) or the second reference geometry (line 6).  Claims 4-7 are rejected by virtue of their dependency from claim 3.
Claim 9 recites the limitation "the user interface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Application of Optical Inspection and Metrology in Quality Control for Aircraft Components)-cited by applicant in IDS of March 18, 2021 in view of Park et al. (Robust Inspection Technique for Detection of Flatness Defects of Oil Pans)- cited by applicant in IDS of March 18, 2021 and Kim et al. (A framework for dimensional and surface quality assessment of precast concrete elements using BIM and 3D laser scanning)-cited by applicant in IDS of March 18, 2021.
	As for claim 1, Chen discloses/suggests the following:  a method for analyzing a surface of an object (page 295 col. 2, B. Surface Defect Measurement: first paragraph: line 3 with page 296 col. 2, B. Data Processing whole section through page 297) , the method comprising:
performing a scan of the object with a 3D measurement device, the 3D measurement device being operable to measure 3D coordinates for a plurality of points on the surface (page 295: col. 2, B. Surface Defect Measurement: first paragraph; page 296:  col. 2, A. Measurement Planning; page 297:  col. 1: Figure 5 and Table I.  Data Processing Workflow) and
generating a point cloud from the 3D coordinates of the plurality of points (page 295:  Figure 3(a); page 297:  Figure 5:  data acquisition with data processing to point based curves)
extracting a first set of points from the plurality of points (page 297:  Figure 5: segmentation; page 298:  Segmentation and Feature Detection whole section starting from page 297; page 295: col. 2, B. Surface Defect Measurement:  raw point treated as first set of points extracted:  second paragraph: lines 6-8)
defining a first reference geometry by a fitted surface representing a reference surface (page 295:  Figure 3(a); page 297: Figure 5:  Curve Fitting)
measuring at least one first metric from each of the points in the first set of points to the first reference geometry by a distance comparison (page 295 col. 2, Surface Defect Measurement paragraph 2: lines 8-10; page 297: Figure 5: Feature Detection)
identifying a nonconforming feature based at least in part on the at least one first metric (page 295:  Figure 3(b); page 297:  Variation analysis).
As for defining a first reference geometry through the first set of points, Chen does not explicitly state this.  Nevertheless, Park demonstrates this by defining a reference geometry as a mean position of warped surface (Park: Figure 6 and Figure 8 of page 123).   And Kim suggests defining a first reference geometry through the first set of points (Kim: page 233:  Fig. 8(a) and (b).)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Chen’s defining a reference geometry, a predetermined fixed surface, with Park’s defining a reference geometry through a first set of points such as a mean position of a warped surface plane or Kim’s defining a first reference geometry through the first set of points via a fitted plane to achieve the predictable result of determining defects via use of point cloud 3D measurements.
As for claim 2, Chen in view of Park and Kim discloses/suggests everything as above (see claim 1).  In addition, Chen demonstrates/suggests segmenting surfaces in the point cloud into a set of surfaces based on edges of the object (page 297:  Figure 6(a) and 6(b): segmented into axial edge surfaces (Fig. 6b) from (Fig. 6a). Also see pages 297-298:  Segmentation and Feature Detection). 
As for claim 8, Chen in view of Park and Kim discloses/suggests everything as above (see claim 1).  In addition, Chen discloses the identified nonconforming feature is at least one of a dent, a bump, or a missing fastener (dents:  page 295:  col. 2, Surface Defect Measurement first paragraph lines 1-2).
As for claim 9, Chen in view of Park and Kim discloses/suggests everything as above (see claim 8).  In addition, Chen in view of Park and Kim discloses/suggests displaying the point cloud on a user interface; and changing a color of the point cloud at a location of the nonconforming feature (Chen: page 295: col. 2, B. Surface Defect Measurement: second paragraph with Figs. 3(a)-3(b): these figures demonstrate being displayed to an operator to view a point cloud vs a fitted reference surface as in Fig. 3(a) and a color-coded surface map for defect evaluation as in Fig. 3(b); Park:  page 125: col. 2, first paragraph; Kim: page 235:  Figs. 10(a)-10(b)).
As for claims 10-11, Chen in view of Park and Kim discloses/suggests everything as above (see claim 1).  In addition, Chen in view of Park and Kim discloses/suggests wherein the first reference geometry is a plane, and the at least one first metric is a distance from the plane to from each of the points in the first set of points (claim 10) (refer to claim 1 above; in view of Park: Figure 6 and Figure 8 of page 123 and in view of Kim: page 233:  Fig. 8(a) and (b).); wherein the distance is determined along a vector normal to the plane (claim 11)(in view of Park: abstract; note:  page 122: col. 2: 3.4 Flatness Measurement Method Based on Reference Plane Construction; in view of Kim:  page 235:  Figs. 10(a)-10(b)).
Allowable Subject Matter
11.	Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886